DETAILED ACTION
1.          Claims 1-20 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.          Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Specification
4.          The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
5.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.         Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     a) Claim 1 recites “reference connectors disposed in said mounting structure and coupled to provide said at least one reference signal (R2) to any master converter modules present in said mounting structure”. It is unclear a) as to what the act of “disposed in said mounting structure and coupled” is referring since b) the term “any master converter modules present in said mounting structure” lacks antecedent basis. The claim language suggests a contingency for reference connectors upon the presence or absence of “any” master converter modules in said mounting structure.
     b) Claims 2-15, dependent upon claim 1, do not satisfy the deficiencies of the rejected base claim and are therefore also rejected.
     c) Claim 12 recites “said slave converter module is no larger than said master converter module”. It is unknown what the term “no larger” is referring with respect to a size.
     d) Claims 13-15 recite “the electrical path”. There is insufficient antecedent basis for the limitation within the claim.
     e) Claims 13 and 15 recite “said reference signal (R1)”. There is insufficient antecedent basis for the limitation within the claim. 
     f) Claims 18-20 recite “the electrical path”. There is insufficient antecedent basis for the limitation within the claim.
     g) Claims 18 and 20 recite “said reference signal (R1)”. There is insufficient antecedent basis for the limitation within the claim.
     h) Claims 17-20 recite “The modular converter system of claim…”. Claims 17-20 are dependent upon claim 16 which recites “A rack-mounted converter system…”. There is insufficient antecedent basis for the limitation within the claim.
     i) With respect to claim 16, claim limitations “rack”, “master converter module”, and “slave [converter] module” have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because a) it is unclear if the acts of “configured to receive” and “configured to be mounted” are inter-related with respect to the modules.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
     j) Claim 16 recites “said slave modules”. There is insufficient antecedent basis for this limitation within the claim.
     k) Claim 16 recites “reference connectors disposed in said mounting structure and coupled to provide said at least one reference signal (R2) to any master converter modules present in said mounting structure”. It is unclear a) as to what the act of “disposed in said mounting structure and coupled” is referring since b) the term “any master converter modules present in said mounting structure” lacks antecedent basis. The claim language suggests a contingency for reference connectors upon the presence or absence of “any” master converter modules in said mounting structure.
     l) Claims 17-20, dependent upon claim 16, do not satisfy the deficiencies of the rejected base claims and are therefore also rejected.

Claim Rejections - 35 USC § 102
7.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.          Claims 1, 2, and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication 2002/0039885 A1 to Weissman et al. (hereinafter “Weissman”).
            Regarding Claim 1, Weissman discloses a modular converter system including: 
     a mounting structure adapted to receive one or more master converter modules and one or more slave converter modules (Interpreted to correspond to a hardware structure as described by Weissman in at least [0137-0138] and illustrated with respect to Figure 2 – system described includes at least one master unit and a slave unit.); 
     a reference signal generator mountable in said mounting structure and operable to generate at least one reference signal (R2) (Weissman: Figure 3 with [0141-0144] –system comprises a received signal at an amplifier generates a reference signal.); 
     reference connectors disposed in said mounting structure and coupled to provide said at least one reference signal (R2) to any master converter modules present in said mounting structure (Weissman: [0144] – master unit includes at least triplexer that receives reference signal which combines the reference signal with another signal, suggesting both a connection and further conversion.); 
     slave connectors coupled to provide slave signals from said one or more master converter modules to associated ones of said one or more slave control modules (Weissman: [0138-0139] – signals between slave unit and master unit may be up-converted or down-converted through a connection for communicating signals.); 
     a data interface operative to communicate signals to be converted to said one or more master converters and to said one or more slave converters (Suggested by Weissman in at least [0020], [0078], and [0148] describing a remote control unit for communicating signals to master/slave units.); and 
     a control interface operative to communicate frequency control signals to said one or more master converter modules (Suggested by Weissman in at least [0020], [0078], and [0148] describing a remote control unit for communicating signals to master/slave units.).
            Regarding Claim 2, Weissman discloses the modular converter system of claim 1 further including one or more of said master converter modules (Interpreted to correspond to a hardware structure as described by Weissman in at least [0137-0138] and illustrated with respect to Figure 2 – system described includes at least one master unit and on slave unit.), each said master converter module including a master signal converter (Weissman: [0144] – master unit includes at least triplexer that receives reference signal which combines the reference signal with another signal.).
            Regarding Claim 12, Weissman discloses the modular converter system of claim 1, wherein: 
     one of said slave converter modules includes at least three slave signal converters (Weissman: Figure 4 with [0149-0151] – slave unit includes elements operable to “convert” a signal, such as an oscillator, an amplifier, and a frequency multiplier.);
     one of said master converter module includes no more than one master signal converter (Interpreted to correspond to a hardware structure as described by Weissman in at least [0137-0138] and illustrated with respect to Figure 2 – system described includes at least one master unit and on slave unit.); and 
     said slave converter module is no larger than said master converter module (Weissman: with reference to Figures 3 and 4, the slave unit includes fewer elements than the master unit, suggesting a at least a smaller slave unit.).
            Regarding Claim 13, Weissman discloses the modular converter system of claim 1, wherein the electrical path length of every said reference connector communicating said reference signal (R1) is the same (Weissman: Figure 3 illustrates the electrical paths connecting the duplexer and the triplexer are equal length.).
            Regarding Claim 14, Weissman discloses the modular converter system of claim 1, wherein the electrical path length of every said reference connector communicating said reference signal (R2) is the same (Weissman: Figure 3 illustrates the electrical paths connecting the duplexer and the triplexer are equal length.).
            Regarding Claim 15, Weissman discloses the modular converter system of claim 14, wherein the electrical path length of every said reference connector communicating said reference signals (R1) and (R2) is the same (Weissman: Figure 3 illustrates the electrical paths connecting the duplexer and the triplexer are equal length.).

            Regarding Claim 16, Weissman discloses a rack-mounted converter system including: 
     a rack configured to receive one or more master converter modules and one or more slave converter modules, each of said master converter modules and said slave modules being configured to be mounted in said rack (Interpreted to correspond to a hardware structure as described by Weissman in at least [0137-0138] and illustrated with respect to Figure 2 – system described includes at least one master unit and a slave unit.); 
     a reference signal generator module mountable in said rack and operable to generate at least one reference signal (R2) (Weissman: Figure 3 with [0141-0144] –system comprises a received signal at an amplifier generates a reference signal.); 
     reference connectors disposed in said rack and coupled to provide said at least one reference signal (R2) to any master converter modules mounted in said rack (Weissman: [0144] – master unit includes at least triplexer that receives reference signal which combines the reference signal with another signal, suggesting both a connection and further conversion.); 
     slave connectors coupled to provide slave signals from said one or more master converter modules to associated ones of said one or more slave control modules (Weissman: [0138-0139] – signals between slave unit and master unit may be up-converted or down-converted through a connection for communicating signals.); 
     a data interface operative to communicate signals to be converted to said one or more master converters and to said one or more slave converters (Suggested by Weissman in at least [0020], [0078], and [0148] describing a remote control unit for communicating signals to master/slave units.); and 
     a control interface operative to communicate frequency control signals to said one or more master converter modules (Suggested by Weissman in at least [0020], [0078], and [0148] describing a remote control unit for communicating signals to master/slave units.).
            Claims 17-20, dependent upon claim 16, recite similar features as claims 12-15, respectively, and are therefore rejected upon the same grounds as claims 12-15. Please see above rejections of claims 12-15.
           
Allowable Subject Matter
10.         Claims 3-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
     With respect to claim 3, the prior art of record does not teach or suggest a splitter coupled to said first mixer and said second mixer to form a drift canceling loop, said splitter including an input coupled to receive said signal (CS) from said variable oscillator, a first output coupled to introduce said signal (CS) into said drift canceling loop along a first direction, and a second output coupled to introduce said signal (CS) into said drift canceling loop along a second direction opposite said first direction; a second variable oscillator coupled to receive said reference signal (R2) via said reference connectors and operative to produce a signal (FS) variable at a second scale finer than said first scale depending on said reference signal (R2); a third mixer coupled between said splitter and said first mixer and having an input coupled to receive said signal (FS) from said second variable oscillator; a slave output coupled to provide a slave signal (LO1) from a second input of said first mixer via one of said slave connectors; and a second slave output coupled to provide a second slave signal (LO2) from an input of said second mixer via another of said slave connectors.

Conclusion
11.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

12.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2011/0175682 A1 to Chen et al. at [0006-0011], [0017], [0061-0063];
US PGPub 2012/0099678 A1 to Chang et al. at [0027], [0035], [0064-0067];
US PGPub 2015/0293555 A1 to Fawley et al. at [0010], [0015], [0037]; and
US PGPub 2016/0126613 A1 to Leipold et al. at [0037], [0049].

12.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        August 4, 2022